DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 14 November 2022 is acknowledged.
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 November 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US 2021/0193768).
Regarding independent claim 1, Song teaches an Organic Light-Emitting Diode (OLED) display substrate comprising a base substrate (Fig. 1A, Element 10); an active layer (Fig. 1A, Element 21) arranged on the base substrate (10); a gate insulation layer (Fig. 2C, Element 30) arranged at a side of the active layer (21) away from the base substrate (10); and a gate electrode layer (Fig. 2C, Element 41/43) arranged at a side of the gate insulation layer (30) away from the base substrate (10), wherein an orthogonal projection of the gate electrode layer (41/43) onto the base substrate (10) at least partially overlaps an orthogonal projection of the active layer (21) onto the base substrate (10), and the gate electrode layer (43) and the active layer (21) form a first storage capacitor (Fig. 3, Element Cst1) of the OLED display substrate.

Claims 1-4, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (US 2015/0243722).
Regarding independent claim 1, Kwon teaches an Organic Light-Emitting Diode (OLED) display substrate comprising a base substrate (Fig. 10, Element 1110); an active layer (Fig. 10, Element 1132) arranged on the base substrate (1110); a gate insulation layer (Fig. 10, Element 1112) arranged at a side of the active layer (1132) away from the base substrate (1110); and a gate electrode layer (Fig. 10, Element 1131/1122) arranged at a side of the gate insulation layer (1112) away from the base substrate (1110), wherein an orthogonal projection of the gate electrode layer (1131/1122) onto the base substrate (1110) at least partially overlaps an orthogonal projection of the active layer (1132) onto the base substrate (1110), and the gate electrode layer (1131/1122) and the active layer (1132) form a first storage capacitor (Fig. 10, Element SC1) of the OLED display substrate.
Regarding claim 2, Kwon teaches a buffer layer (Fig. 10, Element 1111) arranged at a side of the active layer (1132) adjacent to the base substrate (1110); and a light-shielding metal layer (Fig. 10, Element 1660) arranged between the active layer (1132) and the base substrate (1110) and within the buffer layer (1111), wherein an orthogonal projection of the light-shielding metal layer (1660) onto the base substrate (1110) at least partially overlaps the orthogonal projection of the active layer (1132) onto the base substrate (1110), and the light-shielding metal layer (1660) and the active layer (1132) form a second storage capacitor (Fig. 10, Element SC4) of the OLED display substrate.
Regarding claim 3, Kwon teaches the active layer (1132) comprising a semiconductor member (¶ [0093]), an orthogonal projection of the semiconductor member onto the base substrate (1110) at least partially overlapping the orthogonal projection of the gate electrode layer (1131/1122) onto the base substrate (1110); and a conductor member (Fig. 10, Elements 1121/1131) arranged at both ends of the semiconductor member (1132).
Regarding claim 4, Kwon teaches an interlayer dielectric layer (Fig. 10, Element 1113) arranged at a side of the buffer layer (1111) away from the base substrate (1110) and covering the gate insulation layer (1112) and the gate electrode layer (1132), a first via-hole (Fig. 10, where drain 1133 is inserted) being formed in the buffer layer (1111) and the interlayer dielectric layer (1113), an orthogonal projection of the first via-hole overlapping at least a part of the light-shielding metal layer (1660), a second via-hole (Fig. 10, where active layer 1122 is inserted) and a third via-hole (Fig. 10, where source 1134 is inserted) being formed in the interlayer dielectric layer (1113), an orthogonal projection of the second via-hole covering at least a part of the conductor member (1131), and an orthogonal projection of the third via-hole covering at least a part of the gate electrode layer (1122); and a source/drain metal layer (1134/1133) arranged at a side of the interlayer dielectric layer (1113) away from the base substrate (1110), and configured to form a source electrode and a drain electrode of a driving transistor and a conductive connection line, the conductive connection line being connected to the light-shielding metal layer (1660) through the first via-hole and connected to the gate electrode layer (1122) through the third via-hole, and the source electrode (1134) and the drain electrode (1133) being connected to the conductive member at both ends of the semiconductor member (1132) through the second via-hole.
Regarding claim 7, Kwon teaches the orthogonal projection of the light-shielding metal layer (1660) onto the base substrate (1110) at least partially overlaps orthogonal projections of the conductor member (1121/1131) and the semiconductor member (1132) onto the base substrate (1110).
Regarding claim 9, Kwon teaches the orthogonal projection of the light-shielding metal layer (1660) onto the base substrate (1110) at least partially overlapping the orthogonal projection of the gate electrode layer (1132) onto the base substrate (1110).
Regarding claim 10, Kwon teaches an OLED display device comprising the OLED display substrate according to claim 1 and a packaging layer for packaging the OLED display substrate (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2015/0243722) in view of Nam (US 2017/0345882).
Regarding claim 5, Kwon teaches the limitations of claim 4 discussed earlier.  Kwon also teaches a passivation layer (Fig. 10, Element 1114) arranged at a side of the interlayer dielectric layer (1113) away from the base substrate (1110) and covering the source/drain metal layer (1134/1133).
Kwon fails to exemplify a color film layer arranged at a side of the passivation layer away from the base substrate; a planarization layer arranged at a side of the color film layer away from the base substrate and covering the color film layer, a fourth via-hole being formed in the planarization layer and the passivation layer, and an orthogonal projection of the fourth via-hole covering at least a part of the drain electrode; a first electrode arranged at a side of the planarization layer away from the base substrate and electrically connected to the drain electrode through the fourth via-hole; a pixel definition layer arranged at a side of the first electrode away from the base substrate and comprising a pixel aperture area, an orthogonal projection of the pixel aperture area being located within the color film layer; a light-emitting layer arranged within the pixel aperture area; and a second electrode arranged at a side of the light-emitting layer away from the base substrate.
Nam taches a display device comprising a color film layer (Fig. 3, Element 122) arranged at a side of a passivation layer (Fig. 3, Element 118) away from a base substrate (Fig. 3, Element 101); a planarization layer (Fig. 3, Element 126) arranged at a side of the color film layer (122) away from the base substrate (101) and covering the color film layer (122), a via-hole (Fig. 3, Element 120) being formed in the planarization layer (126) and the passivation layer (118), and an orthogonal projection of the via-hole (120) covering at least a part of a drain electrode (Fig. 3, Element 110); a first electrode (Fig. 3, Element 132) arranged at a side of the planarization layer (126) away from the base substrate (101) and electrically connected to the drain electrode (110) through the via-hole (120); a pixel definition layer (Fig. 3, Element 138) arranged at a side of the first electrode (132) away from the base substrate (101) and comprising a pixel aperture area, an orthogonal projection of the pixel aperture area being located within the color film layer (122); a light-emitting layer (Fig. 3, Element 134) arranged within the pixel aperture area; and a second electrode (Fig. 3, Element 136) arranged at a side of the light-emitting layer (134) away from the base substrate (101).  Kwon discloses the structure simplifies the manufacturing process thereby increasing productivity.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the display substrate of Kwon with the structure taught by Nam for increasing productivity.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2015/0243722) in view of Yamazaki (US 2015/0153599).
Regarding claim 6, Kwon teaches the limitations of independent claim 1 discussed earlier but fails to exemplify the gate electrode layer comprising a transparent conductive pattern and a metal pattern laminated one on another, the transparent conductive pattern comprises a first portion not overlapping the metal pattern, an orthogonal projection of the pixel aperture area of the OLED display substrate onto the base substrate falls within an orthogonal projection of the first portion onto the base substrate.  
Yamazaki teaches a display device comprising a gate electrode layer (Fig. 1, Element 13c) comprising a transparent conductive pattern and a metal pattern laminated one on another (¶s [0130]-[0132]), the transparent conductive pattern comprises a first portion not overlapping the metal pattern, an orthogonal projection of a pixel aperture area of the display device onto a base substrate (Fig. 3, Element 11) falls within an orthogonal projection of the first portion onto the base substrate (11).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the display substrate of Kwon with the gate electrode structure taught by Yamazaki for driving the display, since it is not inventive to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 8, Yamazaki teaches the gate electrode layer (13c) comprising a transparent conductive pattern and a metal pattern laminated one on another (¶s [0130]-[0132]), and an orthogonal projection of a conductor member (Fig. 1, Element 87) onto the base substrate (11) at least partially overlapping an orthogonal projection of the transparent conductive pattern (13c) onto the base substrate (11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (US 2021/0175296) teaches a display panel with multiple charge generation layers.  Li (US 2019/0013339) teaches an OLED array substrate with power line connected to a driving transistor through a first via hole structure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        29 November 2022